Citation Nr: 1105013	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-23 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 40 percent 
for service-connected bilateral hearing loss, prior to October 
21, 2010.

2.  Entitlement to a disability rating greater than 50 percent 
for service-connected bilateral hearing loss, from October 21, 
2010.

3.  Entitlement to service connection for degenerative joint 
disease of the right knee, to include as secondary to service-
connected Osgood-Schlatter's disease of the left knee.

4.  Entitlement to service connection for degenerative joint 
disease of the left knee, to include as secondary to service-
connected Osgood-Schlatter's disease of the left knee.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

In May 2010, the Veteran testified at a personal hearing over 
which the undersigned Veterans Law Judge presided while at the 
RO.  A transcript of the hearing has been associated with the 
Veteran's claims file.

This matter was previously before the Board in July 2010 at which 
time the issues were remanded for additional development.  It is 
now returned to the Board.  The Board is satisfied that there was 
substantial compliance with its July 2010 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to October 21, 2010, the evidence of record 
demonstrated that the Veteran's bilateral hearing loss was 
manifested by Level VI hearing loss, bilaterally.

2.  From October 21, 2010, the evidence of record demonstrated 
that the Veteran's bilateral hearing loss was manifested by Level 
VIII hearing loss in the right ear and Level IX hearing loss in 
the left ear.

3.  Degenerative joint disease of the right knee is not shown to 
be the result of the Veteran's period of active service, or of a 
service-connected disease or injury, and was not manifested to a 
degree of 10 percent or more within any applicable presumptive 
period.

4.  Degenerative joint disease of the left knee is not shown to 
be the result of the Veteran's period of active service, is not 
the result of a service-connected disease or injury, and was not 
manifested to a degree of 10 percent or more within any 
applicable presumptive period.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent 
for bilateral hearing loss, prior to October 21, 2010, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 3.385, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2010).

2.  The criteria for a disability rating in excess of 50 percent 
for bilateral hearing loss, from October 21, 2010, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.321, 3.385, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.85, 4.86, Diagnostic Code 6100 (2010).

3.  The criteria for entitlement to service connection for 
degenerative joint disease of the right knee, to include as 
secondary to service-connected Osgood-Schlatter's disease of the 
left knee, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).

4.  The criteria for entitlement to service connection for 
degenerative joint disease of the left knee, to include as 
secondary to service-connected Osgood-Schlatter's disease of the 
left knee, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that the claimant is to provide; and (3) that VA will attempt to 
obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court (Supreme Court) held that the blanket presumption 
of prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in June 2007, September 2008, August 2010, and 
November 2010 the Veteran was notified of the evidence not of 
record that was necessary to substantiate his claims.  He was 
told what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  The Veteran was 
also provided with the requisite notice with respect to the 
Dingess requirements.

Concerning the claim for an increased disability rating for 
bilateral hearing loss, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  See Vazquez-Flores v. 
Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 
506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in 
the above mentioned letters and other correspondence provided by 
the RO.  Specifically, VA informed the Veteran of the necessity 
of providing, on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disability, and the effect that the worsening has on 
his employment and daily life.  The Veteran was informed that 
should an increase in disability be found, a disability rating 
would be determined by applying the relevant diagnostic codes; 
and examples of pertinent medical and lay evidence that he could 
submit relevant to establishing entitlement to increased 
compensation.  The Veteran was also provided notice of the 
applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records have been obtained.  There is no indication of 
any additional, relevant records that the RO failed to obtain.  
The Veteran has been medically evaluated.  In sum, the Board 
finds that the duty to assist and duty to notify provisions of 
the VCAA have been fulfilled and no further action is necessary 
under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the 
present level of a disability for any increased rating claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

In evaluating service-connected hearing loss, disability ratings 
are derived from mechanical application of the rating schedule to 
numeric designations assigned after audiometric evaluations are 
performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Disability ratings of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech discrimination 
test (Maryland CNC) and the average hearing threshold, as 
measured by puretone audiometric tests at the frequencies of 
1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I, 
for essentially normal hearing acuity, through level XI for 
profound deafness.  An examination for hearing impairment for VA 
purposes must be conducted by a State-licensed audiologist and 
must include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations will be 
conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral designation 
(I through XI) for hearing impairment based on a combination of 
the percent of speech discrimination (horizontal rows) and the 
puretone threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone average intersect. 38 C.F.R. § 
4.85(b).  The puretone threshold average is the sum of the 
puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, 
divided by 4.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment. 38 C.F.R. § 
4.85(d). Table VII, (Percentage Evaluations for Hearing 
Impairment) is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal rows represent the ear having the 
better hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point where 
the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional hearing 
loss, when the puretone thresholds at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will be 
evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 
C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels 
or more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately. 

Bilateral Hearing Loss Prior to October 21, 2010

By rating action dated in March 2001, the RO granted entitlement 
to service connection for bilateral hearing loss.  In May 2007, 
the Veteran, in pertinent part, filed a claim for an increased 
disability rating for his service-connected bilateral hearing 
loss indicating that his condition had increased in severity.

A VA audiology report dated in January 2006 shows that pure tone 
thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
70
70
75
75
72.5
LEFT
70
75
75
70
72.5

There were no speech recognition findings indicated.

Under Table VIA of the regulations, the Veteran's hearing level 
in each ear was VI.  Under Table VII of the regulations, a Level 
VI hearing impairment in each ear  warrants a 30 percent 
disability rating.  38 C.F.R. § 4.85, Tables VIA and VII, 
Diagnostic Code 6100 (2010).

A VA audio examination report dated in September 2007 shows that 
the Veteran reported difficulty understanding speech in 
background noise.  Physical examination revealed that pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
70
70
75
70
LEFT
70
75
75
75
73.75
Speech reception threshold could not be determined, so the 
examiner indicated that thresholds alone should be used to rate 
the Veteran.  The diagnosis was moderate to profound 
sensorineural hearing loss in the right ear, and moderately 
severe to severe sensorineural hearing loss in the left ear.

Under Table VIA of the regulations, the Veteran's hearing level 
in each ear was VI.  Under Table VII of the regulations, a Level 
VI hearing impairment in each ear  warrants a 30 percent 
disability rating.  38 C.F.R. § 4.85, Tables VIA and VII, 
Diagnostic Code 6100 (2010).

A VA audio examination report dated in July 2009 shows that the 
Veteran reported difficulty in all listening situations.  
Physical examination revealed that pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
75
75
75
80
76.25
LEFT
75
80
80
80
78.75

Speech audiometry revealed speech recognition ability of 52 
percent in the right ear and of 60 percent in the left ear.  The 
diagnosis was moderately severe to severe sensorineural hearing 
loss in the right ear and severe sensorineural hearing loss in 
the left ear.  The hearing loss was said to have a significant 
effect on the Veteran's occupation.

Under Table VI of the regulations, the Veteran's hearing level in 
right ear was VIII, and his hearing level in the left ear was 
VII. Under Table VII of the regulations, a Level VII hearing 
impairment in the better ear coupled with a Level VIII hearing 
impairment in the worse ear warrants a 40 percent disability 
rating.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 
6100 (2010).

Under Table VIA of the regulations, the Veteran's hearing level 
in right ear was VI, and his hearing level in the left ear was 
VII.  Under Table VII of the regulations, a Level VI hearing 
impairment in the better ear coupled with a Level VII hearing 
impairment in the worse ear warrants a 30 percent disability 
rating.  38 C.F.R. § 4.85, Tables VIA and VII, Diagnostic Code 
6100 (2010).

During his May 2010 Travel Board hearing, the Veteran asserted 
that his current bilateral hearing loss disability had increased 
in severity.  He added that he had difficulty understanding some 
people more than others, especially women.  He also noted 
difficulty understanding what was being said on television.

Having carefully considered the competent medical evidence of 
record, the Board finds that prior to October 21, 2010, the 
record does not indicate that the Veteran warrants a disability 
rating greater than 40 percent.  The January 2006 and September 
2007 VA audiometric findings do not show that a disability rating 
greater than 30 percent is warranted.  However, given that these 
test results do not provide speech recognition findings, they are 
assigned little probative value.  The July 2009 audiometric 
findings show that the Veteran meets the criteria for a 40 
percent disability rating, but no more.  There is no other 
medical evidence of record prior to October 21, 2010, with which 
to assess the extent of the Veteran's hearing loss disability.  

The Board notes that it has been established that an audiologist 
must provide a description of the functional effects caused by a 
hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 
447 (2007).  In this regard, the audiologists who conducted the 
September 2007 and July 2009 examinations elicited from the 
Veteran that he had difficulty understanding speech in background 
noise and all listening situations.  Moreover, during his May 
2010 hearing, the Veteran reiterated that he had difficulty 
understanding some people, especially women, and that he had 
difficulty understanding what was being said on television.  This 
was sufficient to comply with the applicable VA policies.  See 
Martinak, 21 Vet. App. at 455 (VA audiologist's indication in a 
report that the Veteran's hearing loss affected his ability to 
sleep was sufficient to comply with requirements of VA's own 
internal guidance documents that VA audiologists describe the 
effects of a hearing disability on occupational functioning and 
daily activities).

The Board has considered whether a higher disability rating might 
be warranted based on exceptional patterns of hearing impairment.  
However, as set forth above, the findings under Table VIa do not 
provide for the assignment of a disability rating greater than 
that under Table VI.  See 38 C.F.R. §§ 4.85, 4.86 (a) (2010).

As indicated above, the assignment of disability ratings for 
hearing impairment are derived by the mechanical application of 
the Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann, 3 Vet. App. at 
345.  The Board recognizes the Veteran's contentions that his 
bilateral hearing loss had increased in severity.  However, 
notwithstanding the Veteran's descriptions, the audiometric 
testing results are dispositive evidence for a claim for a higher 
disability rating for hearing loss.

Based upon the guidance of the Court in Hart, the Board has 
considered whether a staged rating is appropriate.  However, in 
the present case, the Veteran's symptoms remained constant 
throughout the course of the period on appeal through October 21, 
2010, as such, additional staged ratings are not warranted.

As the evidence of record is against the claim, the benefit of 
the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 
49, 58 (1991).  The Veteran's claim for a disability rating 
greater than 40 percent prior to October 21, 2010, is denied.

Bilateral Hearing Loss From October 21, 2010

A VA audio examination report dated in October 2010 shows that 
the Veteran reported bilateral hearing loss.  Physical 
examination revealed that pure tone thresholds, in decibels, were 
as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
75
80
80
95
82.5
LEFT
80
80
75
95
81.25

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and of 44 percent in the left ear.  The 
diagnosis was moderately severe to profound sensorineural hearing 
loss in each ear with poor word recognition.  The disability's 
effect on occupation was rendered inapplicable as the Veteran was 
not employed.  The Veteran reported that he would stay away from 
gatherings in the community his lives in due to difficulty 
participating in conversations in groups and in noisy rooms where 
others were talking.  There were no effects on his usual daily 
activities.

Under Table VI of the regulations, the Veteran's hearing level in 
right ear was VIII, and his hearing level in the left ear was IX. 
Under Table VII of the regulations, a Level VIII hearing 
impairment in the better ear coupled with a Level IX hearing 
impairment in the worse ear warrants a 50 percent disability 
rating.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 
6100 (2010).

Under Table VIA of the regulations, the Veteran's hearing level 
in right ear was VII, and his hearing level in the left ear was 
VII.  Under Table VII of the regulations, a Level VII hearing 
impairment in each ear warrants a 40 percent disability rating.  
38 C.F.R. § 4.85, Tables VIA and VII, Diagnostic Code 6100 
(2010).

Having carefully considered the competent medical evidence of 
record, the Board finds that from October 21, 2010, the record 
does not indicate that the Veteran warrants a disability rating 
greater than 50 percent.  The October 2010 VA audiometric 
findings do not show that a disability rating greater than 50 
percent is warranted.  There is no other medical evidence of 
record dated from October 21, 2010, with which to assess the 
extent of the Veteran's hearing loss disability.  

The audiologist in October 2010 noted that there were no effects 
on the Veteran's activities of daily living or his occupation (as 
he was not employed).  The Veteran was noted to stay away from 
gatherings due to difficulty participating in conversations in 
groups and in noisy rooms where others were talking.  These 
findings are sufficient to comply with the applicable holding in 
Martinak.

The Board has considered whether a higher disability rating might 
be warranted based on exceptional patterns of hearing impairment.  
However, as set forth above, the findings under Table VIa do not 
provide for the assignment of a disability rating greater than 
that under Table VI.  See 38 C.F.R. §§ 4.85, 4.86 (a) (2010).

As indicated above, the assignment of disability ratings for 
hearing impairment are derived by the mechanical application of 
the Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann, 3 Vet. App. at 
345.  The Board recognizes the Veteran's contentions that his 
bilateral hearing loss had increased in severity.  However, 
notwithstanding his own descriptions, the audiometric testing 
results are dispositive evidence for a claim for a higher 
disability rating for hearing loss.

Based upon the guidance of the Court in Hart, the Board has 
considered whether an additional staged rating is appropriate.  
However, the only findings of record as to the Veteran's hearing 
loss from October 21, 2010, are that October 2010 VA examination.  
There is no other evidence to suggest that an additional staged 
rating is warranted.

As the evidence of record is against the claim, the benefit of 
the doubt rule does not apply.  See Gilbert, 1 Vet. App. at 58.  
The Veteran's claim for a disability rating greater than 50 
percent from October 21, 2010, is denied.

Extra-schedular Consideration

Finally, the Board finds that the Veteran's bilateral hearing 
loss does not warrant referral for extra-schedular consideration.  
In exceptional cases where schedular ratings are found to be 
inadequate, consideration of an extra-schedular disability rating 
is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step 
analysis for determining whether an extra-schedular disability 
rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  
First, there must be a comparison between the level of severity 
and symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is adequately 
contemplated by the rating schedule.  Id.  If not, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.

The Board finds that the evidence does not warrant referral of 
the Veteran's claim for extra-schedular consideration.  The level 
of severity of the Veteran's bilateral hearing loss is adequately 
contemplated by the applicable diagnostic criteria.  The criteria 
provide for a higher rating, but as has been thoroughly discussed 
above, the rating assigned is appropriate.  In view of the 
adequacy of the disability rating assigned under the applicable 
diagnostic criteria, consideration of the second step under Thun 
is not for application in this case.  Accordingly, the claim will 
not be referred for extra-schedular consideration. 

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2010).

Service connection for certain organic diseases of the nervous 
system may also be established based upon a legal "presumption" 
by showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  
In addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  In such a case the Veteran may be compensated only for 
the degree of additional disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.310(b) (2010).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert, 
1 Vet. App. at 49.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does not 
have the same probative value.

Degenerative Joint Disease of the Right and Left Knees

The Veteran asserts that he has degenerative joint disease of the 
right and left knees that is manifested as a result of his period 
of active service, to include as secondary to his service-
connected Osgood-Schlatter's disease of the left knee.

A review of the Veteran's service treatment records shows that 
the Veteran was said to have normal and painless flexion and 
extension of the left knee.  X-ray results were negative for any 
degenerative changes.

A medical examination dated in December 1945 revealed a diagnosis 
of Osgood-Schlatter's disease, but was silent regarding any 
degenerative changes.  

Following service, June 1960 X-ray results were normal, although 
old Osgood-Schlatter's disease was noted.  Further X-ray results, 
dated in August 1963, are silent regarding any degenerative 
changes.

VA outpatient treatment records dated from September 1999 to 
February 2000, reflect that the Veteran was seen for reported 
limited range of motion, buckling, and constant left knee pain. 

A VA examination report dated in February 2000 shows that the 
Veteran reported a history of left knee pain and buckling since 
service in 1945.  He described that his knee hurt when getting up 
from sitting, stooping, or crouching, and that it would swell 
once in a while.  He also noted increased pain after being on his 
feet for a while.  X-rays revealed moderate degenerative changes.  
Incidentally noted was evidence of "old Osgood-Schlatter's 
disease."  The diagnosis was degenerative joint disease of the 
left knee.  

VA outpatient treatment records dated from March 2000 to May 2004 
show continued treatment for symptoms associated with reported 
chronic left knee pain.  In September 2001, a diagnosis of left 
knee degenerative joint disease with Osgood-Schlatter's disease 
was noted.

During an April 2004 video-conference hearing, the Veteran 
testified that he had worn a brace on his left knee for 50 years, 
and that he used a cane.  He stated that he had not reinjured his 
left knee since service, and that a total knee replacement had 
been recommended.

In June 2004, osteoarthritis of the left knee again was noted, 
most likely secondary to previous trauma.  X-rays taken at that 
time showed "some loose bodies, which is probably the reason for 
buckling episodes."

A VA joint examination report dated in August 2004, shows that 
the Veteran was diagnosed with Osgood-Schlatter's disease of the 
left knee.  Regarding the etiology of the degenerative joint 
disease of the left knee, the examiner opined that the Osgood-
Schlatter's disease was not usually associated with degenerative 
joint disease, and that it would be speculative to relate this, 
with the Veteran being 79 years old.

A private medical record from A. S., M.D., dated in April 2005, 
shows that the Veteran was said to have degenerative arthritis of 
the left knee.  Dr. S. added that based on a history provided by 
the Veteran, he sustained traumatic Osgood-Schlatter's disease in 
service, and it was possible that he sustained some degree of 
injury to the knee joint itself.

VA outpatient treatment records dated from October 2005 to 
February 2006 show that the Veteran was said to be experiencing 
bilateral knee pain, with the left being much worse than the 
right.  The diagnosis was degenerative joint disease of the left 
knee, not severe, but much worse than the right.

A VA outpatient treatment record dated in June 2008 shows that it 
was indicated that there was a question as to whether there might 
have been some prior relationship to the Veteran's knee problems 
because of the Osgood-Schlatter's disease.  It was noted that he 
apparently did have some problems while in service as a young 
man, and that this condition may have had an effect on his 
eventual development of arthritis in his knees.

During his May 2010 Travel Board hearing, the Veteran indicated 
that he had been told by his treating physicians that his 
degenerative joint disease was the result of his service-
connected Osgood-Schlatter's disease.  He further described that 
his duties in service as a tail gunner on a B-25 aircraft 
required him to be on his hands and knees crawling in a space 
without much room.  He referred to an incident wherein a tire had 
blown on a runway and that he had been bounced around while on 
his knees.  He added that following service, his occupation was 
in mechanical drafting and did not involve activity that would be 
strenuous to his knees.

A VA joints examination report dated in November 2010 shows that 
the Veteran's entire claims file was reviewed in conjunction with 
conducting the examination of the Veteran.  X-rays of the knees 
revealed degenerative changes involving both knees.  There was 
patellofemoral space narrowing, left greater than right.  An 
ossiole in the region of the left tibial tubercle appeared 
stable.  There were bilateral knee joint effusions.  The 
diagnosis was left Osgood-Schlatter's condition as youth; right 
and left knee arthritis; and bilateral knee effusion.

The VA examiner opined that it was not at least as likely as not 
(50 percent probability or greater) that any of the Veteran's 
currently diagnosed right and left knee disabilities were the 
result of his period of active service.  The examiner reasoned 
that the service treatment records showed left Osgood-Schlatter's 
in 1945, but that there was no evidence of Osgood-Schlatter's on 
current examination nor on X-ray.

The VA examiner also opined that it was not at least as likely as 
not (50 percent probability or greater) that any of the Veteran's 
currently diagnosed right and left knee disabilities were either 
(a) caused by or (b) aggravated, beyond the natural progression 
of the disorder, by the service-connected Osgood-Schlatter's 
disease of the left knee.  The examiner explained that the 
service treatment records showed left Osgood-Schlatter's in 1945, 
but that there was no evidence of Osgood-Schlatter's on current 
examination nor on X-ray; and that X-rays had shown some 
arthritis in both knees which was to be expected in someone who 
was born in 1924.

Initially, the Board finds that the preponderance of the evidence 
has failed to demonstrate that the Veteran was ever diagnosed 
with degenerative joint disease of the right and left knees 
during his period of active service.  While the service treatment 
records show a diagnosis of Osgood-Schlatter's disease of the 
left knee (for which the Veteran is already service connected), 
there is no evidence of degenerative joint disease of the knees.  
The Veteran's service treatment records are highly probative as 
to his condition at the time of his active service, as they were  
generated with the specific purpose of ascertaining his then 
physical condition, as opposed to his current assertion many 
years later.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not apply 
before the Board, recourse to the Federal Rules of Evidence may 
be appropriate if it assists in the articulation of the reasons 
for the Board's decision).  The service treatment records are 
entirely negative for any symptoms associated with degenerative 
joint disease of the right and left knees and weigh heavily 
against the claim.  The weight of the service treatment records 
is greater than subsequent treatment records based on a history 
as provided by the Veteran.

There is also no evidence of the manifestation of arthritis of 
the right and left knees within one year following separation 
from service.  As such, entitlement to service connection on a 
presumptive basis under 38 C.F.R. § 3.307 would not be warranted.

The February 2000 VA examination report is the first indication 
of a diagnosis of degenerative changes of the knees.  This was 
more than 54 years following the Veteran's separation from active 
service.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since active 
service, can be considered as evidence against the claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board finds probative the November 2010 opinion of the VA 
examiner that stated that it was less likely than not that the 
Veteran's currently diagnosed right and left knee disabilities 
were the result of his period of active service.  This opinions 
is considered probative as it was definitive, based upon a 
complete review of the Veteran's entire claims file, and 
supported by detailed rationale.  The examiner reasoned that the 
service treatment records showed left Osgood-Schlatter's in 1945, 
but that there was no evidence of Osgood-Schlatter's on current 
examination nor on X-ray.  Accordingly, the opinion is found to 
carry significant weight.  Among the factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.   See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Although the Veteran currently has a diagnosis of degenerative 
joint disease of the right and left knees, there is no evidence 
of a chronic disability during his period of active service, 
continuity of symptomatology after such period of active service, 
or medical evidence associating a current diagnosis to service.  
See Hickson, 12 Vet. App. at 253.

Additionally, the competent medical evidence of record has not 
shown that the Veteran's current degenerative joint disease of 
the right and left knees is etiologically or causally associated 
with any service-connected disability, to include the service-
connected Osgood-Schlatter's disease of the left knee.  In this 
regard, the Board has considered the June 2008 VA outpatient 
treatment record which raised the question as to whether there 
might have been some prior relationship to the Veteran's knee 
problems because of the Osgood-Schlatter's disease.  However, 
this opinion is not definitive, but rather speculative in nature.  
The law provides that service connection may not be based on a 
resort to speculation or remote possibility.  38 C.F.R. § 3.102 
(2010); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The Board 
finds probative the November 2010 opinion of the VA examiner 
which concluded that it was not at least as likely as not that 
any of the currently diagnosed right and left knee disabilities 
were either (a) caused by or (b) aggravated by the service-
connected Osgood-Schlatter's disease of the left knee.  This 
opinion is deemed probative as it was definitive, based upon a 
complete review of the Veteran's entire claims file, and 
supported by detailed rationale.  See Prejean, 13 Vet. App. at 
448-9.  Therefore, entitlement to service connection on a 
secondary basis as proximately due to or the result of a service-
connected disability is not warranted.  See 38 C.F.R. § 3.310(a) 
(2010); Allen, 7 Vet. App. at 439.
The Board recognizes the Veteran's contentions that he has 
degenerative joint disease of the right and left knees as a 
result of his service or his service-connected disability.  When 
a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation. In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

To the extent that the Veteran is able to observe his symptoms, 
his opinion is outweighed by the competent medical evidence.  
Simply stated, the Veteran's service treatment records 
(containing no competent medical evidence of degenerative joint 
disease of the right and left knees) and post-service treatment 
records (showing no complaints, symptoms, findings or diagnoses 
associated with degenerative joint disease of the right and left 
knees until 2000, and no competent medical evidence linking the 
disabilities to service or a service-connected disability) 
outweigh the Veteran's contentions.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, here the 
preponderance of the evidence is against a relationship between 
service and the degenerative joint disease of the right and left 
knees.  While the Board is sympathetic to the Veteran's claims, 
and he is certainly competent to describe that which he witnessed 
or experienced.  However, any contentions by the Veteran that his 
current degenerative joint disease of the right and left knees is 
related to service or to a service-connected disability are not 
competent.  There is no indication that he possesses the 
requisite medical knowledge or education to render a probative 
opinion involving medical diagnosis or medical causation.

Therefore, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for service connection for 
degenerative joint disease of the right and left knees.  Although 
the Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 53.


ORDER

A disability rating greater than 40 percent for service-connected 
bilateral hearing loss, prior to October 21, 2010, is denied.

A disability rating greater than 50 percent for service-connected 
bilateral hearing loss, from October 21, 2010, is denied.

Service connection for degenerative joint disease of the right 
knee, to include as secondary to service-connected Osgood-
Schlatter's disease of the left knee, is denied.

Service connection for degenerative joint disease of the left 
knee, to include as secondary to service-connected Osgood-
Schlatter's disease of the left knee, is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


